Terry, J.,
after stating the facts in the case, delivered the opinion of the Court—Murray, C. J., and Burnett, J., eoneurring.
By our statute, the lien of mechanics may be recorded within sixty days after the completion of the building, and by relation, the lien attaches from the date of the commencement of the work. All persons who deal with the property during the progress of the work are charged with notice of the claim of the contractor.
But if, after informing himself of the nature and amount of the contractor’s claim, he tabes a conveyance of the property, subject to it, I know of no rule of law, and certainly no principle of equity, which enable the parties, by a subsequent contract, or by an alteration in the existing contract, to deprive him of the benefit of his purchase by creating an incumbrance on the property which was not contemplated in the original contract.
In this case, Bitter took a mortgage on the property with a knowledge of the terms of the original contract between Dawes and Howard and Wilber, and subject to the lien of the contract*577ors. But any claim of the contractors, under a subsequent agreement with Dawes, without the knowledge or consent of Ritter, must he postponed to his mortgage.
Judgment reversed.